DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: the valency of the first carbon atom in Formulae (III) and (VI) appears to be incorrect.  Under general conditions, carbon atoms have a valency of 4, not 5; thus the first CH2 (attached to -COONa), should be a CH group.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the valency of the first carbon atom in the third formula (previously identified as Formula (VI) appears to be 2 (attached to -COONa), should be a CH group.  Furthermore, the claimed formulae are blurred.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 requires at least one polyhydroxyalkyl ethyleneamine compound according to formula [II]:

    PNG
    media_image1.png
    258
    565
    media_image1.png
    Greyscale
.
1, R-2, and R3 encompasses.  R1 and/or R2 can be a C2H5O (i.e. -CH-2CH2OH), however the number of hydrogen atoms appears to incorrect (based on valency) for each of the other groups.  For purpose of examination, the Examiner is interpreting R1, R2= (-CH2CH2OH), (-CH2CH2O-CH2CH2OH), (-CH2CH2CH2OH) or (-CH2CH2CH2O-CH2CH2CH2OH) and R3= H, (-CH2CH-2OH), (-CH2CH2O-CH2CH2OH), (-CH2CH2CH2OH) or (-CH2CH2CH2O-CH2CH2CH2OH).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bury et al. (US Patent No. 7556684), in view of Vierle et al. (WO 2013/164213).
Regarding claims 1-2, 4, and 5; Bury et al. teaches an admixture composition for use in cementitious compositions, comprising about 40 to about 95% by weight of a polycarboxylate dispersant [col2, line59-63] and about 5 to about 60% by weight of a strength enhancing additive, selected from N,N,N'N'-tetra(hydroxyethyl) ethylene diamine (instant claims 4-5), poly(hydroxyalkylated)polyamines, triisopropanolamine, and mixtures thereof [col12, line16-45].  Bury et al. teaches the poly(hydroxyalkylated)polyamines can have the following formula: 
(R’)2NCH2CH2N(R’)2
Wherein R’ is (CH2CH(CH3)O)yH, y is 1 and each R’ is the same [col12, line64-col13, line3]; the poly(hydroxyalkylated)polyamine of Bury et al. reads on the required tetrahydroxypropylethylenediamine (instant THPED).
Bury et al. teaches the polycarboxylate dispersants used in the present invention can be at least one of the dispersant formulas a) through j); for example, i) a polycarboxylate dispersant which is a copolymer of oxyalkyleneglycol-alkenyl ethers and unsaturated mono and/or dicarboxylic acids, comprising: 
i) 0 to 90 mol% of at least one component of the formula 3a or 3b: 

    PNG
    media_image2.png
    487
    402
    media_image2.png
    Greyscale

ii) 1 to 89 mol% of components of the general formula 4: 

    PNG
    media_image3.png
    253
    398
    media_image3.png
    Greyscale
 [col8, line9-58].


a is a monovalent metal atom (e.g. sodium), X is OMa (M-a is a monovalent metal atom (e.g. sodium)), R3 is an aliphatic hydrocarbon having 1 carbon atom, p is 1, m is 2, n is from 1 to 100, and R1 is hydrogen; the dispersant of Bury et al. reads on applicants claimed third formula (previously identified as Formula (VI)). 
Bury et al. teaches another example of the strength improvement additive includes triisopropanolamine [col12, line49], however fails to teach the admixture composition comprises N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine.  Vierle et al. teaches a cement additive composition comprising a polycarboxylate ether [p5, line19-35], and further, an alkanolamine, such as triisopropanolamine or N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine [p8, line10-19].  Therefore, Vierle et al. teaches that triisopropanolamine and N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine are functional equivalents for the purpose of functioning as an additive for improving the compressive strength of cementitious compositions in combination with polycarboxylate polymers.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
Bury et al. teaches the amine compounds (i.e. strength enhancing additive) can suitably be used in mixtures thereof (i.e. the composition may more than one amine compound, e.g. mixtures of three).  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claim 7; Bury et al. teaches the composition may further comprise additives such as air-entraining agents, pigments, and a shrinkage reducing admixture [col14, line21-32].
Regarding claim 8; Bury et al. teaches the composition further comprises water (i.e. aqueous solvent) [Table 1].

Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.  Upon further consideration of Bury et al., Bury et al. discloses suitable polycarboxylate dispersants include a copolymer of oxyalkyeneglycol-alkenyl ethers and unsaturated mono and/or dicarboxylic acids [col8, line9-58] which encompasses a formula as required by the newly amended instant claims (see rejection above).
Bury et al. in view of Vierle et al. are still relied upon for rendering obvious the basic claimed admixture composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767